Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been presented for examination on the merits. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/419,336, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The instant Application is a CIP of 16/558/780 filed on 09/03/2019 which is a CIP of 16/419,336 filed on 05/22/19 and claims benefit of provisional Application No. 62/726,713 filed on 09/04/2018. However the examined claims include multiple limitations that were not disclosed in the prior application. Exemplified limitations include undecylenic acid methyl ester, undecylenic acid or a salt of undecylenic acid, and the following limitations not included in the parent Application ‘780; a transdermal analgesic 2, water in an amount of from 70-95%, a skin oil cleanser or denatured alcohol, full spectrum hemp oil. 
Accordingly, the instant Application and claims are examined based on the priority date of 03/03/2020, the filing date. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the basis for the contraction ranges disclosed in percentages. That is, it is not clear if the disclosed percentages are based on the total weight of the device, or patch, part of them, or else.  
Claim 11 recites the limitation "the composition" in claim 7.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 does not provide support for a composition, only a patch comprising…. 
Claim 11 is also indefinite for reciting a patch wherein the composition is unit dose including hemp oil in unit dose amount of from about 5 mg/ml to about 40 mg/ml. The same applies to menthol. However it is not clear what the mg/ml unit is referring to. The patch is not a liquid dosage form and there is no indication what form the said unit dose is. 
Claim 14 is indefinite for reciting “wherein the menthol is in an amount of menthol from 1 to 10 wt%”. As such, it is not clear what “menthol in an amount of menthol” means.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
the skin, typically by using an adhesive patch, so that it is absorbed slowly into the body”. Thus claim 15 fails to further limit the parent claim 12. 
Double Patenting
Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 6-7, 10-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weimann (US 20190110981) in view of Casasanta, III et al (US 20160184212), Cameron et al (US 20190247299) and Borja et al (9,839,693).
 
Weimann teach cannabinoid patches wherein the patch may include a hydrogel (See abstract). 
The compositions that can be used in the dermal patches include a) hemp oil with CBD of concentration 80-95% containing at least one terpene; b) a semisolid hydrogel that is saturated with cannabidiol (CBD) and tetrahydroxannabinol (THC); in combination with ethanol/water (80/20, vol/vol), optionally with one or more enhancers (See [0008]). 
Weimann also disclose a method for delivering cannabidiol (CBD) to human skin, wherein the method comprises the step of contacting a dermal patch with the human skin, and wherein the contacting is for at least one hour, and wherein the delivering results in passage of CBD through the skin, wherein the method uses a dermal patch that comprises polyisobutylene (PIB) and a cannabis oil that contains about 15% cannabidiol (CBD) oil, wherein said method is capable of delivering one or both of: (i) A cumulative flux of CBD of at least about 20 micrograms CBD per cm2 of skin over a period of ten hours, and (ii) A cumulative flux of CBD of at least about 40 micrograms CBD per cm2of skin over a period of twenty hours. In another aspect, what 
 Hydrogels are 3-dimensional, cross-linked networks of water-soluble polymers such as alginates, carboxymethylcellulose, gelatin, chitosan, etc (See [0036]). Solubilizers such as detergents, surfactants, organic solvents, and chaotropic agents, are available for the said formulations. These can be one or more of, polyethylene glycol (PEG), propylene glycol, glycerol, mineral oil, polyhydric alcohols such as glycerin and sorbitol, etc, (See [0052]). The said solubilizing agent may be present in a range of from 0.0 to 10% of the hydrogel (See [0087]).
The said formulations, for example, for use with a dermal patch comprise permeation enhancers such as cyclodextrin, menthol, etc (See [0074]). In one example, a CBD patch with menthol, camphor and salicylic acid is disclosed (See [0112]). In one example, disclosed is a CBD patch with menthol, camphor and salicylic acid (See Example 7). 

Casasanta, III et al teach a photo-activated hydrogel (Abstract). "Hydrogel" refers a substance formed when an organic hydrophilic polymer, (natural or synthetic) that is crosslinked via covalent, ionic, or hydrogen bonds to form a three-dimensional open-lattice network structure that entraps water molecules to form a gel. Hydrogels contain 90% or more water (e.g., 80% or more, 70% or more, 60% or more, or 50% or more) by volume (See [0055] and [0197]).
The said composition and/or article includes thickeners including alginates, carbomers, celluloses, carageenan, starches, etc, (See [0181]). 
active ingredients (e.g., cosmetic, dermatological, and/or pharmaceutical), lower alcohols such as ethanol, analgesics, anti-inflammatory agents, emollient (e.g., glycerin), excipients, glycerin, oil absorbing agents, etc. Examples of preferred additional ingredients include glycerin (See [0167]-[0169] and [0177]). 

Cameron et al teach topical compositions for treating eczema comprising sunflower oil, coconut oil, shea butter, camellia oil, squalane, hemp oil and a tocopherol (See abstract). 
One embodiment includes compositions comprising sunflower oil, coconut oil, shea butter, camellia oil, squalane or squalene, cetyl alcohol, menthol, hemp oil, cannabidiol, and a tocopherol (See [0008]).
The said hemp oil may be present from about 0.1 wt. % to about 20 wt. % of the composition, about 0.1 wt. % to about 10 wt. % of the composition. The hemp oil also includes full spectrum hemp oil (See [0068]). 
The cannabidiol can be from any source, including extracts of cannabis seeds, and other commercially available cannabis seeds (See [0069]).
The menthol may be present from about 0.1 wt. % to about 10 wt. (See [0067], [0109]-[0110]). 
In embodiments, the composition may further include a solvent, a preservative, a fragrance, a thickener, a humectant, a surfactant, an emollient, a pigment, a cooling agent, and the like. The emollient may be glycerin (See [0103] and [0111]).
carboxymethylene polymer, carboxyvinyl polymer, alginic acid, sodium alginate, pectin, methylcellulose, hydroxypropyl cellulose. The said thickener may be present from about 0.01 wt. % to about 5 wt %. (See [0107]). 
The said compositions may further include one or more additives inlcuding vitamins, cosmetic peptides, oil control agents, and other skin care agent and combinations thereof (See [0114]). 
The said compositions may be formulated in any formulation suitable for topical administration, including, gel, hydrogel, transdermal patch, etc (See [0156]). 

Borja et al teach a hydrogel for the delivery of an active agent(s). The active agents are of hemp oils, particularly CDB (or cannabidiol). Active agents also include zinc undecylenate, undecylenic acid methyl ester and bismuth salicylate (See col. 32-36 and Example 1). Active agents also include agents such as caffeine, peppermint leaf oil, spearmint leaf oil (See Col. 3, lines 7-9). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Casasanta, III et al, Borja et al and Cameron et al with that of Weimann to arrive at the instant invention. It would have been obvious to do so because Weimann teach a cannabinoid hydrogel patch comprising a biocompatible polymer such as CMC, alginates or chitosan, a solvent such as glycerin and menthol. Weimann also discloses a CBD patch comprising menthol and salicylic acid. Weimann does not disclose the amount of water 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Naheed (US 20180344860) in view of Casasanta, III et al (US 20160184212), Cameron et al (US 20190247299), CN 104997644 and Adams (AU 2017239512).

Naheed teach a delivery system including transdermal patches (See [0003]). Cannabinoids, and CBD in particular, are thought to have significant analgesic and anti-inflammatory activity without the psychoactive effect (high) of delta-9-THC (See [0014]). Disclosed is a pharmaceutical composition comprising a cannabinoid prodrug incorporated into a hydrogel for the treatment of the targeted disease or condition that is responsive to a cannabinoid. The said cannabinoid prodrug may consists of a COX inhibitor and/or a penetration enhancer (See [0024]).
Cannabis contains over 400 cannabinoid compounds and produces a wide spectrum of central and peripheral effects including alterations in cognition and memory, analgesic, anti-inflammatory activities, nausea, and pain (See [0097]). 
Naheed disclose that one or more phytocannabinoids can be infused in oil or PVA or synthetic hydrogel with polyvinyl alcohol (PVA) having (8%) gel and water (92%), cross-linked by freezing/thawing cycles, and can be used in combination with another agent wherein the phytocannabinoid is preferably CBG or CBD, which may be in the form of a BDS (i.e. "botanical drug substance") (See (See [0173]).
Examples of polymers that can be used in said formulations include collagen, hyaluronic acid, glycosaminoglycans; other polysaccharides such as, chitosan, cellulose, carboxymethylcellulose; and derivatives, analogs, and combinations thereof (See [0261]).
plasticizer" and "plasticizing agent" refer to an agent that can be added to a polymeric composition to modify the mechanical properties of the composition or a product formed from the composition. Plasticizers can be added, for example, to reduce crystallinity, lower the glass-transition temperature (Tg), or reduce the intermolecular forces between polymers, with design goals that may include enhancing mobility between polymer chains in the composition (See [0332]). Suitable plasticizers include,6,9-trioxa-undecanedioic acid (See [0338]), menthol, etc, and combinations thereof (See [0339]). The amount of said plasticizer can range from about 0.001% to about 70%; such as from about 0.1 to about 20% or from about 0.1% to about 10%, as a weight percentage based on the total weight of the polymer and agent or combination of agents (See [0341]). 

Casasanta, III et al teach a photo-activated hydrogel (Abstract). "Hydrogel" refers a substance formed when an organic hydrophilic polymer, (natural or synthetic) that is crosslinked via covalent, ionic, or hydrogen bonds to form a three-dimensional open-lattice network structure that entraps water molecules to form a gel. Hydrogels contain 90% or more water (e.g., 80% or more, 70% or more, 60% or more, or 50% or more) by volume (See [0055] and [0197]).
The said composition and/or article includes thickeners including alginates, carbomers, celluloses, carageenan, starches, etc, (See [0181]). 
In addition to the polymers above, the composition and/or article includes any number of additional components, such as, active ingredients (e.g., cosmetic, lower alcohols such as ethanol, analgesics, anti-inflammatory agents, emollient (e.g., glycerin), excipients, glycerin, oil absorbing agents, etc. Examples of preferred additional ingredients include glycerin (See [0167]-[0169] and [0177]). 

Cameron et al teach topical compositions for treating eczema comprising sunflower oil, coconut oil, shea butter, camellia oil, squalane, hemp oil and a tocopherol (See abstract). 
One embodiment includes compositions comprising sunflower oil, coconut oil, shea butter, camellia oil, squalane or squalene, cetyl alcohol, menthol, hemp oil, cannabidiol, and a tocopherol (See [0008]).
The said hemp oil may be present from about 0.1 wt. % to about 20 wt. % of the composition, about 0.1 wt. % to about 10 wt. % of the composition. The hemp oil also includes full spectrum hemp oil (See [0068]). 
The cannabidiol can be from any source, including extracts of cannabis seeds, and other commercially available cannabis seeds (See [0069]).
The menthol may be present from about 0.1 wt. % to about 10 wt. (See [0067], [0109]-[0110]). 
In embodiments, the composition may further include a solvent, a preservative, a fragrance, a thickener, a humectant, a surfactant, an emollient, a pigment, a cooling agent, and the like. The emollient may be glycerin (See [0103] and [0111]).
The thickener can be selected from the group, carboxymethylene polymer, carboxyvinyl polymer, alginic acid, sodium alginate, pectin, methylcellulose, 0.01 wt. % to about 5 wt %. (See [0107]). 
The said compositions may further include one or more additives including vitamins, cosmetic peptides, oil control agents, and other skin care agent and combinations thereof (See [0114]). 
The said compositions may be formulated in any formulation suitable for topical administration, including, gel, hydrogel, transdermal patch, etc (See [0156]). 

CN ‘644 teach oil-control spray for hair and skin. The oil-control spray comprises A, 1.1-9.0 wt% of a high efficiency oil control complex comprising 0-10 wt % of denatured alcohol, and other cosmetic acceptable water-soluble carriers. The oil-control composition is used in a suspension-type spray product form and can instantly produce oil-control effects (See abstract and body).

Adams teach a skin care preparation and, in particular, to a therapeutic composition for topical application to a patient suffering a skin disorder (See [001] and [0013]). The said pharmaceutical composition comprises hemp oil and chamomile oil and is applied topically, in a therapeutically effective dose, to an area of skin requiring relief from such disorder (See [0016]). 
In a preferred embodiment, the composition includes a preservative. Preferably the preservative is a natural plant preservative selected from glyceryl caprylate and undecylenic glycerides (See [0023] and [0031]).

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Casasanta, III et al, Cameron et al, CN ‘644 and Adams with that of Naheed to arrive at the instant invention. It would have been obvious to do so because Naheed teach a transdermal patch hydrogel comprising a cannabinoid active agent, water, a biocompatible polymer such as CMC, alginates or polysaccharides, and menthol. Naheed does not disclose the presence of glycerin or the polymer being carrageenan. Casasanta et al teach a hydrogel formulation comprising water at an amount of about 70 to about 90%, carrageenan or alginate polymer and glycerin. Casasanta et al also discloses adding other skin additives such as skin oil controlling agents. Cameron teach topical compositions that can be in the form of hydrogels, or patches comprising a polymer that can be CMC or alginate, emollients including glycerin and menthol. The formulations comprise CBD or hemp oil and it is disclosed that the said hemp oil may be full spectrum hem oil. CN ‘644 teach that denatured alcohol is known and suitable oil control agent that can be added to skin care products. Adams teach a skin care composition comprising hemp oil and a suitable preservative including undecylenic glycerides. The references teach that the said topical formulations are applied to the skin of a mammal and treat skin disorders, pain and inflammation. Thus the claimed hydrogel patches or method of treating pain would have been obvious to one of ordinary skill in the art because the references teach each and every element and it would have been obvious to combine or substitute one compound for another that is disclosed as obvious alternative species. One of ordinary skill in the art would have been motivated to have replaced Naheed’s 3,6,9-trioxaundecanedioic acid with another salt of the 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kakinuki (US 20180000698) in view of Cameron et al (US 20190247299),           CN 104997644 and Borja et al (9,839,693).

Kakinuki teach a hydrogel composition. The said hydrogel composition comprising components (A) to (D): (A) water in an amount of 50 mass % or more and 95 mass % or less; (B) an anionic water-soluble polymer compound comprising 80 mass % or more of carboxymethylcellulose or a salt thereof; (C) a crosslinking agent that forms ionic crosslinking with an anionic functional group; and (D) a nonionic water-soluble polymer compound, in an amount of 2.5 mass % or more and 8 mass % or less (See [0007]). 
The said hydrogel composition has excellent followability to the skin, when it is attached onto the skin during use. Further, the hydrogel composition also can be used suitably as an adhesive patch which is subjected to a long-term use, because a gel formed therefrom has excellent stability (See 0014]). 
organic acid for further enhancing the gel stability. Specific examples of such an organic acid include citric acid, salicylic acid, etc, (See [0037]). 
Kakinuki exemplifies formulations in Tables 1-3. The formulations contain about 80% water, CMC of about 3.5%, glycerin at about 5% and menthyl acetate (an acetate ester of menthol) at about 0.1%. 

Cameron et al teach topical compositions for treating eczema comprising sunflower oil, coconut oil, shea butter, camellia oil, squalane, hemp oil and a tocopherol (See abstract). 
One embodiment includes compositions comprising sunflower oil, coconut oil, shea butter, camellia oil, squalane or squalene, cetyl alcohol, menthol, hemp oil, cannabidiol, and a tocopherol (See [0008]).
The said hemp oil may be present from about 0.1 wt. % to about 20 wt. % of the composition, about 0.1 wt. % to about 10 wt. % of the composition. The hemp oil also includes full spectrum hemp oil (See [0068]). 
The cannabidiol can be from any source, including extracts of cannabis seeds, and other commercially available cannabis seeds (See [0069]).
The menthol may be present from about 0.1 wt. % to about 10 wt. (See [0067], [0109]-[0110]). 
In embodiments, the composition may further include a solvent, a preservative, a fragrance, a thickener, a humectant, a surfactant, an emollient, a pigment, a cooling agent, and the like. The emollient may be glycerin (See [0103] and [0111]).
carboxymethylene polymer, carboxyvinyl polymer, alginic acid, sodium alginate, pectin, methylcellulose, hydroxypropyl cellulose. The said thickener may be present from about 0.01 wt. % to about 5 wt %. (See [0107]). 
The said compositions may further include one or more additives including vitamins, oil control agents, and other skin care agent and combinations thereof (See [0114]). 
The said compositions may be formulated in any formulation suitable for topical administration, including, gel, hydrogel, transdermal patch, etc (See [0156]). 

CN ‘644 teach oil-control spray for hair and skin. The oil-control spray comprises A, 1.1-9.0 wt% of a high efficiency oil control complex comprising 0-10 wt % of denatured alcohol, and other cosmetic acceptable water-soluble carriers. The oil-control composition is used in a suspension-type spray product form and can instantly produce oil-control effects (See abstract and body).

Borja et al teach a hydrogel for the delivery of an active agent(s). The active agents are of hemp oils, particularly CDB (or cannabidiol). Active agents also include zinc undecylenate, undecylenic acid methyl ester and bismuth salicylate (See col. 32-36 and Example 1). Active agents also include agents such as caffeine, peppermint leaf oil, spearmint leaf oil (See Col. 3, lines 7-9). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Cameron et al, CN ‘644 and Borja et al with that of Kakinuki to arrive at the instant invention. It would have been obvious to do so because Kakinuki teach a transdermal patch hydrogel comprising 80% water, CMC of about 3.5%, glycerin at about 5% and menthyl acetate. Cameron teach topical compositions that can be in the form of hydrogels, or patches comprising a polymer that can be CMC or alginate, emollients including glycerin and menthol. The formulations comprise CBD or hemp oil and it is disclosed that the said hemp oil may be full spectrum hem oil. CN ‘644 teach that denatured alcohol is known and suitable oil control agent that can be added to skin care products. Borja et al teach a hydrogel comprising CBD, a peppermint oil and undecylenic acid or bismuth salicylate. The references teach that the said topical formulations are applied to the skin of a mammal and treat pain and inflammation. Thus the claimed hydrogel patches or method of treating pain would have been obvious to one of ordinary skill in the art because the references teach each and every element and it would have been obvious to combine or substitute one compound for another that is disclosed as obvious alternative species. One of ordinary skill in the art would have been motivated to have replaced Kakinuki’s salicylic acid with another agent that is alternatively usable such as undecylenic acid as taught by Borja et al. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 1 and 3-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,813,889 in view of Cameron et al (US 20190247299), Wetterer et al (US 20110207817) and CN 104997644.
The Obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Cameron et al, Wetterer et al and CN ‘644. 
Examined claims are drawn to a therapeutic composition, comprising: a biocompatible polymer in an amount of from about 1 wt % to about 25 wt %; a polyalcohol in an amount of from about 1 wt % to about 70 wt %; at least one cannabinoid is in an amount of from about 1 wt % to about 20 wt %; and a stabilized menthol composition including a pre-formed mixture of menthol and at least one menthol stabilizer compound including undecylenic acid methyl ester, undecylenic acid or a salt of undecylenic acid, … .
The differences between the recited claims of the instant application and the recited claims of the reference Patent are that 1- the instant application claims do not 
The reference claims are drawn to a transdermal analgesic hydrogel device, comprising: a surface to be applied to the skin of a mammal, the surface having an area ranging in size from about 9 cm2 to about 256 cm2; water in an amount of from about 70 wt% to about 95 wt%; a biocompatible polymer in an amount of from about 0.5 wt% to about 5 wt %; a polyalcohol in an amount of from about 1 wt% to about 5 wt%; at least one cannabinoid is in an amount of from about 0.1 wt% to about 10 wt and menthol is in an amount of from about 1 wt% to about 10 wt %.
However, the recited claims of the instant application are not mutually exclusive since 1) the reference claims use the open ended transitional phrase of “comprising” which allows for the inclusion of unrecited components, 2) it is known in the art to combine undecylenic acid with menthol in compositions and specifically, adhesive films as taught by Wetterer et al.  Additionally, the reference claims do not expressly recite the presence of water or an oil cleansing agent. However as taught by Cameron et al, it would be obvious to one of ordinary skill in the art to add water or determine the amount of it to make a suitable topical device such as a hydrogel and add skin care components such as a skin oil controlling agent such as denatured alcohol as taught by Cameron et al and CN ‘644. Thus it would have been obvious to one of ordinary skill in the art to include undecylenic acid, water and denatured alcohol to the claimed hydrogel patch/device with a reasonable expectation of success. 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/558,780 (US 20200108025) in view of Wetterer et al (US 20110207817) or Borja et al (9,839,693). 
The Obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Wetterer et al and/or Borja et al. 
Examined claims are drawn to a transdermal analgesic hydrogel device, comprising: a surface to be applied to the skin of a mammal, the surface having an area ranging in size from about 9 cm2 to about 256 cm2, water in an amount of from about 70 wt % to about 95 wt %; a biocompatible polymer in an amount of from about 0.5 wt % to about 5 wt %; a polyalcohol in an amount of from about 1 wt % to about 5 wt %; at least one cannabinoid is in an amount of from about 0.1 wt % to about 10 wt %; and menthol is in an amount of from about 1 wt % to about 10 wt %, wherein the menthol is included in a stabilized menthol composition comprising menthol and at least one menthol stabilizer compound including undecylenic acid methyl ester, undecylenic acid or a salt of undecylenic acid. 
The reference claims are drawn to a transdermal analgesic hydrogel device, comprising: a surface to be applied to the skin of a mammal, the surface having an area ranging in size from about 9 cm2 to about 256 cm2; water in an amount of from about 70 wt% to about 95 wt%; a biocompatible polymer in an amount of from about 0.5 wt% to about 5 wt %; a polyalcohol in an amount of from about 1 wt% to about 5 wt%; at least 
The difference between the recited claims of the instant application and the recited claims of copending Application is that the reference claims do not recite the presence of undecylenic acid whereas examined claims do.        However, the recited claims of the instant application are not mutually exclusive since 1) the reference claims use the open ended transitional phrase of “comprising” which allows for the inclusion of unrecited components, 2) it is known in the art to combine undecylenic acid with menthol in compositions and specifically, adhesive films.  Thus it would have been obvious to one of ordinary skill in the art to include undecylenic acid to the claimed hydrogel patch/device with a reasonable expectation of success as taught by both Wetterer et al and Borja et al. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                         /Mina Haghighatian/          

Mina Haghighatian
Primary Examiner
Art Unit 1616